Landis, Judge-:
" Plaintiff’ has filed motion to amend the summons heretofore filed herein by adding two omitted protest numbers. Defendant has filed opposition and cross-motion to dismiss the entire civil action for lack of jurisdiction setting up inter alia that plaintiff has not filed a timely original summons with this court.-
The facts are undisputed: In this case, notice of the denial of the .protest was mailed on August 25, 1975. Plaintiff’s summons was filed on February 27, 1976, the 186th day after the mailing of the denial.. 28 U.S.O. § 2631(a) is unequivocal: “An action over which the court has jurisdiction ... is barred unless commenced within one hundred and eighty days after: (1) the date of mailing of notice of denial. .. „ ”.
This action is dismissed.